Whitman, Judge.
“An order denying summary judgment is not subject to review by direct appeal or otherwise, unless within 10 days of the order of denial the trial judge certifies that the order denying summary judgment as to any issue or as to any party should be subject to review, in which case such order shall be subject to review by direct appeal.” Code Ann. § 81A-156 (h) (Ga. L. 1967, pp. 226, 238). Certification is not automatic or a matter of right but is a matter of discretion with the trial judge. As pointed out in C & A Land Co. v. Wilson Constr. Corp., 117 Ga. App. 744 (161 SE2d 922), it should be made use of sparingly in close cases where real doubt exists as to the merits of the motion, otherwise it will only become a vehicle for delaying trials on their merits.
There being no certification of the order, the motion to dismiss the appeal is granted. Davis v. Holt, 224 Ga. 55 (159 SE2d 403).

Appeal dismissed.


Felton, C. J., and Eberhardt, J., concur.